UNITED STATES DISTRICT COURT                                 USDC SONY
SOUTHERN DISTRICT OF NEW YORK                                DOCUMENT
                                                             ELECTRONICALLY FILED
GREGORY BARTLETT,                                            DOC#
                                                            DATE   F-ll_E_D:-_~-J......_J-=I5:/·3_~=-·
                             Plaintiff,

                    -against-                                19-CV-10207 (JGK)
TRIBECA LENDING CORP.; FRANKLIN                              ORDER OF DISMISSAL
CREDIT MANAGEMENT CORP.;                                     UNDER 28 U.S.C. § 1651
FRANKLIN MORTGAGE ASSET TRUST
2009A,

                             Defendants.

JOHN G. KOELTL, United States District Judge:

       On January 29, 2016, the plaintiff was barred from filing any new civil action in this

Court regarding his 2007 state-court foreclosure action without first obtaining permission from

the Court to file. See Bartlett v. Tribeca Lending Corp., No. 15-CV-6102, ECF No. 11 (S.D.N.Y.

Jan. 29, 2016). The plaintiff files this new prose action, which arises from his 2007 state-court

foreclosure action, but he failed to comply with the January 29, 2016 bar order's requirement that

he file a motion captioned "Application Pursuant to Court Order Seeking Permission to File,"

along with the proposed complaint. Rather, the plaintiff filed a complaint that appears to include

introductory remarks addressed to Chief Judge McMahon in which the plaintiff summarizes the

complaint and asserts that he has good cause to file the complaint. ECF No. 1, at 9-15. To the

extent the plaintiff's introductory remarks can be construed as a motion seeking permission to

file, the request must be denied because this action is not a departure from the plaintiff's pattern

of vexatious and frivolous filings. The Court therefore dismisses the action as fr~volous. 28

U.S.C. § 1915(e)(2)(B)(i).

       The Clerk of Court is directed to mail a copy of this order to the plaintiff, and to note

service on the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal
from this order would not be taken in good faith and therefore in forma pauperis status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:
         New York, New York
          II /1t-///(.
                                                        United States District Judge




                                                2
